Case 8:21-cv-00133-JVS-JDE Document 39 Filed 06/18/21 Page 1 of 4 Page ID #:682



  1   James N. Kramer (State Bar No. 154709)
      jkramer@orrick.com
  2   M. Todd Scott (State Bar No. 226885)
  3   tscott@orrick.com
      ORRICK, HERRINGTON & SUTCLIFFE LLP
  4   405 Howard Street
      San Francisco, California 94105
  5   Telephone: (415) 773-5700
  6   Facsimile: (415) 773-5759

  7   Kevin M. Askew (State Bar No. 238866)
      kaskew@orrick.com
  8   ORRICK, HERRINGTON & SUTCLIFFE LLP
      777 South Figueroa Street, Suite 3200
  9   Los Angeles, California 90017
 10   Telephone: (213) 629-2020
      Facsimile: (213) 612-2499
 11
      Attorneys for Defendant
 12   PLATINUM FORTUNE, LP
 13
      [additional counsel appears on signature page]
 14
 15                        UNITED STATES DISTRICT COURT
 16                      CENTRAL DISTRICT OF CALIFORNIA
 17                                 SOUTHERN DIVISION
 18
 19   PLUTOS SAMA HOLDINGS, INC.,                 Case No. 8:21-cv-00133-JVS (JDEx)
 20                   Plaintiff,                  STIPULATION AND
            v.                                    [PROPOSED] ORDER TO
 21                                               CONTINUE HEARING DATE
 22   JAGEX LIMITED; YAN JINGGANG;                AND SET BRIEFING SCHEDULE
      HUARONG INTERNATIONAL TRUST
 23   CO. LTD; SHANGHAI HONGTOU                   Judge:     Hon. James V. Selna
      NETWORK TECHNOLOGY CO. LTD;                 Courtroom: 10C
 24   SHANGHAI HONGTOU NETWORK
      TECHNOLOGY CO. LTD TRUST;
 25   CHINA MINSHENG TRUST CO. LTD;
 26   PLATINUM FORTUNE, LP; THE
      CARLYLE GROUP; and DOES 1-20,
 27
                      Defendants.
 28


       STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE & SET BRIEFING SCHEDULE
Case 8:21-cv-00133-JVS-JDE Document 39 Filed 06/18/21 Page 2 of 4 Page ID #:683



  1           This Stipulation is entered into by and among Plaintiff Plutos Sama
  2   Holdings, Inc. (“Plaintiff”) and Defendant Platinum Fortune, LP (“Platinum”),
  3   through their respective attorneys of record.
  4           WHEREAS, on June 14, 2021, Platinum filed a Motion to Dismiss (the
  5   “Motion”) on Plaintiff’s Amended Complaint and noticed a hearing for that Motion
  6   before this Court on July 12, 2021 [Dkt. No. 38];
  7           WHEREAS, counsel for Plaintiff requested a 30-day continuance of that
  8   hearing to afford him additional time to prepare an opposition to the Motion;
  9           NOW THEREFORE, the parties have met and conferred and agreed subject
 10   to the approval of the Court, to extend the briefing schedule for the Motion as
 11   follows: the hearing date for Platinum’s Motion will be extended from July 12,
 12   2021 to August 23, 2021, the deadline for Plaintiff’s opposition to the Motion will
 13   be extended from June 21, 2021 to July 19, 2021, and the deadline for Platinum’s
 14   reply in support of the Motion will be extended from June 28, 2021 to August 9,
 15   2021.
 16           IT IS SO STIPULATED.
 17
 18    Dated: June 18, 2021              ORRICK, HERRINGTON & SUTCLIFFE LLP

 19
 20                                                       /s/ James N. Kramer
                                                         JAMES N. KRAMER
 21                                                     Attorneys for Defendant
                                                      PLATINUM FORTUNE, LP
 22
 23
 24
       Dated: June 18, 2021               LEVATOLAW, LLP
 25
 26                                                   /s/ Stephen D. Weisskopf
                                                   STEPHEN D. WEISSKOPF
 27                                                  Attorneys for Plaintiff
                                                PLUTOS SAMA HOLDINGS, INC.
 28

                                              -1-
       STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE & SET BRIEFING SCHEDULE
Case 8:21-cv-00133-JVS-JDE Document 39 Filed 06/18/21 Page 3 of 4 Page ID #:684



  1                                      ATTESTATION
  2         Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(ii), I, Stephen D. Weisskopf,
  3   attest that all other signatories listed, and on whose behalf the filing is submitted,
  4   concur in this filing’s content and have authorized such filing.
  5
  6
                                                          /s/ Stephen D. Weisskopf
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -2-
       STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE & SET BRIEFING SCHEDULE
Case 8:21-cv-00133-JVS-JDE Document 39 Filed 06/18/21 Page 4 of 4 Page ID #:685



  1                                          ***
  2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
  3
  4
  5    Dated:
                                                   HONORABLE JAMES V. SELNA
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            -3-
       STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE & SET BRIEFING SCHEDULE
